Name: Commission Regulation (EEC) No 696/86 of 5 March 1986 amending Regulation (EEC) No 2964/85 opening a standing invitation to tender for the export of feed wheat held by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 86 Official Journal of the European Communities No L 64/7 COMMISSION REGULATION (EEC) No 696/86 of 5 March 1986 amending Regulation (EEC) No 2964/85 opening a standing invitation to tender for the export of feed wheat held by the United Kingdom intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1836/82 (3), as last amended by Regulation (EEC) No 3447/85 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 4 February 1986 the United Kingdom noti ­ fied the Commission that it wished to amend the Annex to Regulation (EEC) No 2964/85 (*), as last amended by Regulation (EEC) No 3650/85 (*) ; whereas it is possible to accede to that request ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2964/85 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1986. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 328, 7. 12 . 1985, p. 17. 0 OJ No L 285, 25. 10 . 1985, p. 30 . 0 OJ No L 348 , 24. 12. 1985, p. 16 . No L 64/8 Official Journal of the European Communities 6. 3. 86 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Dumfries/Galloway North Yorkshire South Yorkshire Humberside Lincolnshire Leicestershire Tyne and Wear Essex Norfolk Cambridgeshire Wiltshire Dorset West Midlands (Metropolitan) Greater London Suffolk Staffordshire 15 496 95 812 4 164 74 139 40 887 10 942 20 318 7 669 38 010 32 653 83 688 37 902 133 953 44 450 153 585 6 332'